
	
		II
		Calendar No. 781
		110th CONGRESS
		2d Session
		S. 570
		[Report No. 110–349]
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13,
			 2007
			Mr. Warner (for himself and
			 Mr. Webb) introduced the following bill;
			 which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 16, 2008
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To designate additional National Forest
		  System lands in the State of Virginia as wilderness or a wilderness study area,
		  to designate the Kimberling Creek Potential Wilderness Area for eventual
		  incorporation in the Kimberling Creek Wilderness, to establish the Seng
		  Mountain and Bear Creek Scenic Areas, to provide for the development of trail
		  plans for the wilderness areas and scenic areas, and for other
		  purposes.
	
	
		1.Short title and table of contents
			(a)Short titleThis Act may be cited as the
			 Virginia Ridge and Valley Act of
			 2007.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title and table of
				contents.
					Sec. 2. Designation of additional
				National Forest System lands in Jefferson National Forest, Virginia, as
				wilderness or a wilderness study area.
					Sec. 3. Designation of Kimberling Creek
				Potential Wilderness Area, Jefferson National Forest, Virginia.
					Sec. 4. Designation of Seng Mountain and
				Bear Creek Scenic Areas, Jefferson National Forest, Virginia.
					Sec. 5. Trail plan and
				development.
				
			2.Designation of additional National Forest
			 System lands in Jefferson National Forest, Virginia, as wilderness or a
			 wilderness study area
			(a)Designation of wildernessSection 1 of Public Law 100–326 (102 Stat.
			 584; 16 U.S.C. 1132 note), as amended by Public Law 106–471 (114 Stat. 2057),
			 is further amended—
				(1)in the matter preceding paragraph (1), by
			 striking System— and inserting System:;
				(2)by striking certain at the
			 beginning of paragraphs (1) through (8) and inserting
			 Certain;
				(3)by striking the semicolon at the end of
			 paragraphs (1) through (6) and inserting a period;
				(4)by striking ; and at the end
			 of paragraph (7) and inserting a period; and
				(5)by adding at the end the following new
			 paragraphs:
					
						(9)Certain lands in the Jefferson National
				Forest, which comprise approximately 3,769 acres, as generally depicted on the
				map entitled Brush Mountain and Brush Mountain East and dated
				February 2007, and which shall be known as the Brush Mountain East
				Wilderness.
						(10)Certain lands in the Jefferson National
				Forest, which comprise approximately 4,794 acres, as generally depicted on the
				map entitled Brush Mountain and Brush Mountain East and dated
				February 2007, and which shall be known as the Brush Mountain
				Wilderness.
						(11)Certain lands in the Jefferson National
				Forest, which comprise approximately 4,223 acres, as generally depicted on the
				map entitled Seng Mountain and Raccoon Branch and dated February
				2007, and which shall be known as the Raccoon Branch Wilderness.
						(12)Certain lands in the Jefferson National
				Forest, which comprise approximately 3,270 acres, as generally depicted on the
				map entitled Stone Mountain and dated February 2007, and which
				shall be known as the Stone Mountain Wilderness.
						(13)Certain lands in the Jefferson National
				Forest, which comprise approximately 8,470 acres, as generally depicted on the
				map entitled Hunting Camp Creek and Garden Mountain and dated
				February 2007, and which shall be known as the Hunting Camp Creek
				Wilderness.
						(14)Certain lands in the Jefferson National
				Forest, which comprise approximately 3,291 acres, as generally depicted on the
				map entitled Hunting Camp Creek and Garden Mountain and dated
				February 2007, and which shall be known as the Garden Mountain
				Wilderness.
						(15)Certain lands in the Jefferson National
				Forest, which comprise approximately 5,476 acres, as generally depicted on the
				map entitled Mountain Lake Additions and dated February 2007,
				and which are hereby incorporated in the Mountain Lake Wilderness designated by
				section 2(6) of the Virginia Wilderness Act of 1984 (Public Law 98–586; 98
				Stat. 3105).
						(16)Certain lands in the Jefferson National
				Forest, which comprise approximately 308 acres, as generally depicted on the
				map entitled Lewis Fork Addition and Little Wilson Creek
				Additions and dated February 2007, and which are hereby incorporated in
				the Lewis Fork Wilderness designated by section 2(3) of the Virginia Wilderness
				Act of 1984 (Public Law 98–586; 98 Stat. 3105).
						(17)Certain lands in the Jefferson National
				Forest, which comprise approximately 1,845 acres, as generally depicted on the
				map entitled Lewis Fork Addition and Little Wilson Creek
				Additions and dated February 2007, and which are hereby incorporated in
				the Little Wilson Creek Wilderness designated by section 2(5) of the Virginia
				Wilderness Act of 1984 (Public Law 98–586; 98 Stat. 3105).
						(18)Certain lands in the Jefferson National
				Forest, which comprise approximately 2,249 acres, as generally depicted on the
				map entitled Shawvers Run Additions and dated February 2007, and
				which are hereby incorporated in the Shawvers Run Wilderness designated by
				paragraph (4).
						(19)Certain lands in the Jefferson National
				Forest, which comprise approximately 1,203 acres, as generally depicted on the
				map entitled Peters Mountain Addition and dated February 2007,
				and which are hereby incorporated in the Peters Mountain Wilderness designated
				by section 2(7) of the Virginia Wilderness Act of 1984 (Public Law 98–586; 98
				Stat. 3105).
						(20)Certain lands in the Jefferson National
				Forest, which comprise approximately 263 acres, as generally depicted on the
				map entitled Kimberling Creek Additions and Potential Wilderness
				Area and dated February 2007, and which are hereby incorporated in the
				Kimberling Creek Wilderness designated by section 2(2) of the Virginia
				Wilderness Act of 1984 (Public Law 98–586; 98 Stat.
				3105).
						.
				(b)Designation of wilderness study
			 areaSection 6(a) of the
			 Virginia Wilderness Act of 1984 (Public Law 98–586; 98 Stat. 3108) is
			 amended—
				(1)by striking certain at the
			 beginning of paragraphs (1) through (4) and inserting
			 Certain;
				(2)by striking the semicolon at the end of
			 paragraphs (1) and (2) and inserting a period;
				(3)by striking ; and at the end
			 of paragraph (3) and inserting a period; and
				(4)by adding at the end the following new
			 paragraph:
					
						(5)Certain lands in the Jefferson National
				Forest, which comprise approximately 3,226 acres, as generally depicted on a
				map entitled Lynn Camp Creek Wilderness Study Area and dated
				February 2007, and which shall be known as the Lynn Camp Creek Wilderness Study
				Area.
						.
				(c)Maps and legal descriptions
				(1)FilingAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture shall file with the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives a map and legal description of each wilderness area designated
			 or expanded by the amendments made by subsection (a) and of the Lynn Camp Creek
			 Wilderness Study Area designated by the amendment made by subsection
			 (b).
				(2)Force and effectThe maps and legal descriptions referred to
			 in paragraph (1) shall have the same force and effect as if included in this
			 Act, except that the Secretary of Agriculture may correct clerical and
			 typographical errors in the maps and descriptions. In the case of any
			 discrepancy between the acreage specified in the amendments made by subsection
			 (a) or (b) and the corresponding map filed under paragraph (1), the map shall
			 control.
				(3)AvailabilityThe maps and legal descriptions referred to
			 in paragraph (1) shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service.
				(d)Administration
				(1)New wilderness areasSubject to valid existing rights, the
			 Secretary of Agriculture shall administer the lands in the Jefferson National
			 Forest designated as a new wilderness area by the amendments made by subsection
			 (a) in accordance with this section and the Wilderness Act (16 U.S.C. 1131 et
			 seq.), except that, with respect to such lands, any reference in the Wilderness
			 Act to the effective date of that Act shall be deemed to be a reference to the
			 date of the enactment of this Act.
				(2)Expanded wilderness areasSubject to valid existing rights, the
			 Secretary of Agriculture shall administer the lands in the Jefferson National
			 Forest designated as wilderness and incorporated into an existing wilderness
			 area by the amendments made by subsection (a) in accordance with this section,
			 the Wilderness Act (16 U.S.C. 1131 et seq.), and other laws applicable to that
			 wilderness area, except that, with respect to such lands, any reference in the
			 Wilderness Act to the effective date of that Act shall be deemed to be a
			 reference to the date of the enactment of this Act.
				3.Designation of Kimberling Creek Potential
			 Wilderness Area, Jefferson National Forest, Virginia
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain lands in the Jefferson
			 National Forest, which comprise approximately 349 acres, as generally depicted
			 on the map entitled Kimberling Creek Additions and Potential Wilderness
			 Area and dated February 2007, are designated as a potential wilderness
			 area for eventual incorporation in the Kimberling Creek Wilderness designated
			 by section 2(2) of the Virginia Wilderness Act of 1984 (Public Law 98–586; 98
			 Stat. 3105).
			(b)Map and legal descriptions
				(1)FilingAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture shall file with the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives a map and legal description of potential wilderness
			 area.
				(2)Force and effectThe map and legal description referred to
			 in paragraph (1) shall have the same force and effect as if included in this
			 Act, except that the Secretary of Agriculture may correct clerical and
			 typographical errors in the map and description. In the case of any discrepancy
			 between the acreage specified in subsection (a) and the map filed under
			 paragraph (1), the map shall control.
				(3)AvailabilityThe map and legal description referred to
			 in paragraph (1) shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service.
				(c)ManagementExcept as provided in subsection (d) and
			 subject to valid existing rights, the Secretary of Agriculture shall manage the
			 potential wilderness area as wilderness pending its incorporation in the
			 Kimberling Creek Wilderness.
			(d)Ecological Restoration
				(1)In generalFor purposes of ecological restoration
			 (including the elimination of non-native species, removal of illegal, unused,
			 or decommissioned roads, and any other activities necessary to restore the
			 natural ecosystems in the potential wilderness area), the Secretary of
			 Agriculture may use motorized equipment and mechanized transport in the
			 potential wilderness area until its incorporation in the Kimberling Creek
			 Wilderness.
				(2)LimitationTo the maximum extent practicable, the
			 Secretary shall use the minimum tool or administrative practice necessary to
			 accomplish ecological restoration with the least amount of adverse impact on
			 wilderness character and resources.
				(e)Wilderness DesignationThe potential wilderness area shall be
			 designated as wilderness and incorporated in the Kimberling Creek Wilderness on
			 the earlier of—
				(1)the date on which the Secretary of
			 Agriculture publishes in the Federal Register notice that the conditions in the
			 potential wilderness area that are incompatible with the Wilderness Act (16
			 U.S.C. 1131 et seq.) have been removed; or
				(2)the date that is five years after the date
			 of the enactment of this Act.
				(f)AdministrationSubject to valid existing rights, upon
			 incorporation of the lands designated as wilderness under subsection (e) in the
			 Kimberling Creek Wilderness, the Secretary of Agriculture shall administer the
			 lands in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and other
			 laws applicable to that wilderness area, except that, with respect to such
			 lands, any reference in the Wilderness Act to the effective date of that Act
			 shall be deemed to be a reference to the date on which the lands are designated
			 as wilderness under subsection (e).
			4.Designation of Seng Mountain and Bear Creek
			 Scenic Areas, Jefferson National Forest, Virginia
			(a)EstablishmentThe following National Forest System lands
			 in the State of Virginia are hereby designated as National Scenic Areas (in
			 this section referred to as the scenic areas):
				(1)Certain lands in the Jefferson National
			 Forest, which comprise approximately 6,455 acres, as generally depicted on the
			 map entitled Seng Mountain and Raccoon Branch and dated February
			 2007, and which shall be known as the Seng Mountain National Scenic
			 Area.
				(2)Certain lands in the Jefferson National
			 Forest, which comprise approximately 5,128 acres, as generally depicted on the
			 map entitled Bear Creek and dated February 2007, and which shall
			 be known as the Bear Creek National Scenic Area.
				(b)Maps and legal descriptions
				(1)FilingAs soon as practicable after the date of
			 the enactment of this Act, the Secretary of Agriculture shall file with the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate and the
			 Committee on Natural Resources and the Committee on Agriculture of the House of
			 Representatives a map and legal description of each of the scenic areas.
				(2)Force and effectThe maps and legal descriptions referred to
			 in paragraph (1) shall have the same force and effect as if included in this
			 Act, except that the Secretary of Agriculture may correct clerical and
			 typographical errors in the maps and descriptions. In the case of any
			 discrepancy between the acreage specified in subsection (a) and the
			 corresponding map filed under paragraph (1), the map shall control.
				(3)AvailabilityThe maps and legal descriptions referred to
			 in paragraph (1) shall be on file and available for public inspection in the
			 Office of the Chief of the Forest Service.
				(c)Purposes of scenic areasThe scenic areas are established for the
			 purposes of—
				(1)ensuring the protection and preservation of
			 scenic quality, water quality, natural characteristics, and water
			 resources;
				(2)protecting wildlife and fish habitat,
			 consistent with paragraph (1);
				(3)protecting areas that may develop
			 characteristics of old-growth forests; and
				(4)providing a variety of recreation
			 opportunities, consistent with the preceding paragraphs.
				(d)Administration
				(1)In generalThe Secretary of Agriculture shall
			 administer the scenic areas in accordance with this section and the laws and
			 regulations generally applicable to the National Forest System. In the event of
			 conflict between this section and other laws and regulations, this section
			 shall take precedence.
				(2)Consistent
			 useThe Secretary shall only
			 allow such uses of the scenic areas as the Secretary finds will further the
			 purposes for which the scenic areas are established.
				(e)Management planWithin two years after the date of the
			 enactment of this Act, the Secretary of Agriculture shall develop a management
			 plan for the scenic areas consistent with this section. The management plan
			 shall be developed as an amendment to the land and resource management plan for
			 the Jefferson National Forest, except that nothing in this section requires the
			 Secretary to revise the land and resource management plan for the Jefferson
			 National Forest pursuant to section 6 of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1604).
			(f)RoadsAfter the date of the enactment of this
			 Act, no roads shall be established or constructed within the scenic areas,
			 except that this prohibition shall not be construed to deny access to private
			 lands or interests therein in the scenic areas.
			(g)Vegetation managementNo timber harvest shall be allowed within
			 the scenic areas, except as the Secretary of Agriculture finds necessary in the
			 control of fire, insects, and diseases and to provide for public safety and
			 trail access. Notwithstanding the preceding sentence, the Secretary may engage
			 in vegetation manipulation practices for maintenance of existing wildlife
			 clearings and visual quality. Firewood may be harvested for personal use along
			 perimeter roads under such conditions as the Secretary may impose.
			(h)Motorized travelMotorized travel shall not be permitted
			 within the scenic areas, except that the Secretary of Agriculture may authorize
			 motorized travel within the scenic areas—
				(1)as necessary for administrative use in
			 furtherance of the purposes of this section;
				(2)in support of wildlife management projects
			 in existence as of the date of the enactment of this Act; and
				(3)on Forest Development Road 9410 and 84b
			 during deer and bear hunting seasons.
				(i)FireWildfires in the scenic area shall be
			 suppressed in a manner consistent with the purposes of this section, using such
			 means as the Secretary of Agriculture considers appropriate.
			(j)Insects and diseaseInsect and disease outbreaks may be
			 controlled in the scenic areas to maintain scenic quality, prevent tree
			 mortality, reduce hazards to visitors, or protect private lands.
			(k)WaterThe Secretary of Agriculture shall
			 administer the scenic areas so as to maintain and enhance water quality.
			(l)Mining withdrawalSubject to valid existing rights, all
			 federally owned lands in the scenic areas are withdrawn from location, entry,
			 and patent under the mining laws of the United States and from leasing claims
			 under the mineral and geothermal leasing laws of the United States, including
			 amendments to such laws.
			5.Trail plan and development
			(a)Trail planThe Secretary of Agriculture shall
			 establish a trail plan for National Forest System lands described in this
			 subsection in order to develop the following:
				(1)Hiking and equestrian trails on the lands
			 in the Jefferson National Forest designated as wilderness by the amendments
			 made by section 2(a), in a manner consistent with the Wilderness Act (16 U.S.C.
			 1131 et seq.).
				(2)Nonmotorized recreation trails within the
			 Seng Mountain and Bear Creek Scenic Areas designated by section 4.
				(b)ConsultationThe Secretary of Agriculture shall
			 establish the trail plan in consultation with interested parties.
			(c)Implementation reportNot later than two years after the date of
			 the enactment of this Act, the Secretary of Agriculture shall submit to
			 Congress a report on the implementation of the trail plan, including the
			 identification of priority trails for development.
			(d)Trail
			 requiredThe Secretary of
			 Agriculture shall develop a sustainable trail, using a contour curvilinear
			 alignment, to provide a continuous connection for non-motorized travel between
			 County Route 650 and Forest Development Road 4018 in Smyth County,
			 Virginia.
			
	
		1.Short titleThis Act may be cited as the
			 Virginia Ridge and Valley Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Scenic
			 areasThe term scenic areas means the Seng
			 Mountain National Scenic Area and the Bear Creek National Scenic Area.
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Designation of additional National Forest
			 System land in Jefferson National Forest, Virginia, as wilderness or a
			 wilderness study area
			(a)Designation of wildernessSection 1 of Public Law 100–326 (16 U.S.C.
			 1132 note; 102 Stat. 584, 114 Stat. 2057), is amended—
				(1)in the matter preceding paragraph (1), by
			 striking System— and inserting System:;
				(2)by striking certain each
			 place it appears and inserting Certain;
				(3)in each of paragraphs (1) through (6), by
			 striking the semicolon at the end and inserting a period;
				(4)in paragraph (7), by striking ;
			 and and inserting a period; and
				(5)by adding at the end the following:
					
						(9)Certain land in the Jefferson National
				Forest comprising approximately 3,743 acres, as generally depicted on the map
				entitled Brush Mountain and Brush Mountain East and dated May 5,
				2008, which shall be known as the Brush Mountain East
				Wilderness.
						(10)Certain land in the Jefferson National
				Forest comprising approximately 4,794 acres, as generally depicted on the map
				entitled Brush Mountain and Brush Mountain East and dated May 5,
				2008, which shall be known as the Brush Mountain
				Wilderness.
						(11)Certain land in the Jefferson National
				Forest comprising approximately 4,223 acres, as generally depicted on the map
				entitled Seng Mountain and Raccoon Branch and dated April 28,
				2008, which shall be known as the Raccoon Branch
				Wilderness.
						(12)Certain land in the Jefferson National
				Forest comprising approximately 3,270 acres, as generally depicted on the map
				entitled Stone Mountain and dated April 28, 2008, which shall be
				known as the Stone Mountain Wilderness.
						(13)Certain land in the Jefferson National
				Forest comprising approximately 8,470 acres, as generally depicted on the map
				entitled Garden Mountain and Hunting Camp Creek and dated April
				28, 2008, which shall be known as the Hunting Camp Creek
				Wilderness.
						(14)Certain land in the Jefferson National
				Forest comprising approximately 3,291 acres, as generally depicted on the map
				entitled Garden Mountain and Hunting Camp Creek and dated April
				28, 2008, which shall be known as the Garden Mountain
				Wilderness.
						(15)Certain land in the Jefferson National
				Forest comprising approximately 5,476 acres, as generally depicted on the map
				entitled Mountain Lake Additions and dated April 28, 2008, which
				is incorporated in the Mountain Lake Wilderness designated by section 2(6) of
				the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
				98–586).
						(16)Certain land in the Jefferson National
				Forest comprising approximately 308 acres, as generally depicted on the map
				entitled Lewis Fork Addition and Little Wilson Creek Additions
				and dated April 28, 2008, which is incorporated in the Lewis Fork Wilderness
				designated by section 2(3) of the Virginia Wilderness Act of 1984 (16 U.S.C.
				1132 note; Public Law 98–586).
						(17)Certain land in the Jefferson National
				Forest comprising approximately 1,845 acres, as generally depicted on the map
				entitled Lewis Fork Addition and Little Wilson Creek Additions
				and dated April 28, 2008, which is incorporated in the Little Wilson Creek
				Wilderness designated by section 2(5) of the Virginia Wilderness Act of 1984
				(16 U.S.C. 1132 note; Public Law 98–586).
						(18)Certain land in the Jefferson National
				Forest comprising approximately 2,219 acres, as generally depicted on the map
				entitled Shawvers Run Additions and dated April 28, 2008, which
				is incorporated in the Shawvers Run Wilderness designated by paragraph
				(4).
						(19)Certain land in the Jefferson National
				Forest comprising approximately 1,203 acres, as generally depicted on the map
				entitled Peters Mountain Addition and dated April 28, 2008,
				which is incorporated in the Peters Mountain Wilderness designated by section
				2(7) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
				98–586).
						(20)Certain land in the Jefferson National
				Forest comprising approximately 263 acres, as generally depicted on the map
				entitled Kimberling Creek Additions and Potential Wilderness
				Area and dated April 28, 2008, which is incorporated in the Kimberling
				Creek Wilderness designated by section 2(2) of the Virginia Wilderness Act of
				1984 (16 U.S.C. 1132 note; Public Law
				98–586).
						.
				(b)Designation of wilderness study
			 areaSection 6(a) of the
			 Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–586) is
			 amended—
				(1)by striking certain each
			 place it appears and inserting Certain;
				(2)in each of paragraphs (1) and (2), by
			 striking the semicolon at the end and inserting a period;
				(3)in paragraph (3), by striking ;
			 and and inserting a period; and
				(4)by adding at the end the following:
					
						(5)Certain land in the Jefferson National
				Forest comprising approximately 3,226 acres, as generally depicted on the map
				entitled Lynn Camp Creek Wilderness Study Area and dated April
				28, 2008, which shall be known as the Lynn Camp Creek Wilderness Study
				Area.
						.
				4.Designation of Kimberling Creek Potential
			 Wilderness Area, Jefferson National Forest, Virginia
			(a)DesignationIn furtherance of the purposes of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain land in the Jefferson National
			 Forest comprising approximately 349 acres, as generally depicted on the map
			 entitled Kimberling Creek Additions and Potential Wilderness
			 Area and dated April 28, 2008, is designated as a potential wilderness
			 area for incorporation in the Kimberling Creek Wilderness designated by section
			 2(2) of the Virginia Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law
			 98–586).
			(b)ManagementExcept as provided in subsection (c) and
			 subject to valid existing rights, the Secretary shall manage the potential
			 wilderness area in accordance with the Wilderness Act (16 U.S.C. 1131 et
			 seq.).
			(c)Ecological Restoration
				(1)In generalFor purposes of ecological restoration
			 (including the elimination of nonnative species, removal of illegal, unused, or
			 decommissioned roads, and any other activity necessary to restore the natural
			 ecosystems in the potential wilderness area), the Secretary may use motorized
			 equipment and mechanized transport in the potential wilderness area until the
			 date on which the potential wilderness area is incorporated into the Kimberling
			 Creek Wilderness.
				(2)LimitationTo the maximum extent practicable, the
			 Secretary shall use the minimum tool or administrative practice necessary to
			 accomplish ecological restoration with the least amount of adverse impact on
			 wilderness character and resources.
				(d)Wilderness DesignationThe potential wilderness area shall be
			 designated as wilderness and incorporated in the Kimberling Creek Wilderness on
			 the earlier of—
				(1)the date on which the Secretary publishes
			 in the Federal Register notice that the conditions in the potential wilderness
			 area that are incompatible with the Wilderness Act (16 U.S.C. 1131 et seq.)
			 have been removed; or
				(2)the date that is 5 years after the date of
			 enactment of this Act.
				5.Seng Mountain and Bear
			 Creek Scenic Areas, Jefferson National Forest, Virginia
			(a)EstablishmentThere
			 are designated as National Scenic Areas—
				(1)certain National Forest
			 System land in the Jefferson National Forest, comprising approximately 5,192
			 acres, as generally depicted on the map entitled Seng Mountain and
			 Raccoon Branch and dated April 28, 2008, which shall be known as the
			 Seng Mountain National Scenic Area; and
				(2)certain National Forest
			 System land in the Jefferson National Forest, comprising approximately 5,128
			 acres, as generally depicted on the map entitled Bear Creek and
			 dated April 28, 2008, which shall be known as the Bear Creek National
			 Scenic Area.
				(b)PurposesThe
			 purposes of the scenic areas are—
				(1)to ensure the protection
			 and preservation of scenic quality, water quality, natural characteristics, and
			 water resources of the scenic areas;
				(2)consistent with paragraph
			 (1), to protect wildlife and fish habitat in the scenic areas;
				(3)to protect areas in the
			 scenic areas that may develop characteristics of old-growth forests; and
				(4)consistent with
			 paragraphs (1), (2), and (3), to provide a variety of recreation opportunities
			 in the scenic areas.
				(c)Administration
				(1)In
			 generalThe Secretary shall administer the scenic areas in
			 accordance with—
					(A)this Act; and
					(B)the laws (including
			 regulations) generally applicable to the National Forest System.
					(2)Authorized
			 usesThe Secretary shall only allow uses of the scenic areas that
			 the Secretary determines will further the purposes of the scenic areas, as
			 described in subsection (b).
				(d)Management
			 plan
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall develop as an amendment to the land and resource
			 management plan for the Jefferson National Forest a management plan for the
			 scenic areas.
				(2)EffectNothing
			 in this subsection requires the Secretary to revise the land and resource
			 management plan for the Jefferson National Forest under section 6 of the Forest
			 and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
				(e)Roads
				(1)In
			 generalExcept as provided in paragraph (2), after the date of
			 enactment of this Act, no roads shall be established or constructed within the
			 scenic areas.
				(2)LimitationNothing
			 in this subsection denies any owner of private land (or an interest in private
			 land) that is located in a scenic area the right to access the private
			 land.
				(f)Timber harvest
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), no
			 harvesting of timber shall be allowed within the scenic areas.
				(2)ExceptionsThe
			 Secretary may authorize harvesting of timber in the scenic areas if the
			 Secretary determines that the harvesting is necessary to—
					(A)control fire;
					(B)provide for public safety
			 or trail access; or
					(C)control insect and
			 disease outbreaks.
					(3)Firewood for personal
			 useFirewood may be harvested for personal use along perimeter
			 roads in the scenic areas, subject to any conditions that the Secretary may
			 impose.
				(g)Insect and disease
			 outbreaksThe Secretary may control insect and disease
			 outbreaks—
				(1)to maintain scenic
			 quality;
				(2)to prevent tree
			 mortality;
				(3)to reduce hazards to
			 visitors; or
				(4)to protect private
			 land.
				(h)Vegetation
			 managementThe Secretary may engage in vegetation manipulation
			 practices in the scenic areas to maintain the visual quality and wildlife
			 clearings in existence on the date of enactment of this Act.
			(i)Motorized
			 vehicles
				(1)In
			 generalExcept as provided in paragraph (2), motorized vehicles
			 shall not be allowed within the scenic areas.
				(2)ExceptionsThe
			 Secretary may authorize the use of motorized vehicles—
					(A)to carry out
			 administrative activities that further the purposes of the scenic areas, as
			 described in subsection (b);
					(B)to assist wildlife
			 management projects in existence on the date of enactment of this Act;
			 and
					(C)during deer and bear
			 hunting seasons—
						(i)on Forest Development
			 Roads 49410 and 84b; and
						(ii)on the portion of Forest
			 Development Road 6261 designated on the map described in subsection (a)(2) as
			 open seasonally.
						(j)Wildfire
			 suppressionWildfire suppression within the scenic areas shall be
			 conducted—
				(1)in a manner consistent
			 with the purposes of the scenic areas, as described in subsection (b);
			 and
				(2)using such means as the
			 Secretary determines to be appropriate.
				(k)WaterThe
			 Secretary shall administer the scenic areas in a manner that maintains and
			 enhances water quality.
			(l)WithdrawalSubject
			 to valid existing rights, all Federal land in the scenic areas is withdrawn
			 from—
				(1)location, entry, and
			 patent under the mining laws; and
				(2)operation of the mineral
			 leasing and geothermal leasing laws.
				6.Trail plan and
			 development
			(a)Trail
			 planThe Secretary, in consultation with interested parties,
			 shall establish a trail plan to develop—
				(1)in a manner consistent
			 with the Wilderness Act (16 U.S.C. 1131 et seq.), hiking and equestrian trails
			 in the wilderness areas designated by paragraphs (9) through (20) of section 1
			 of Public Law 100–326 (16 U.S.C. 1132 note) (as added by section 3(a)(5));
			 and
				(2)nonmotorized recreation
			 trails in the scenic areas.
				(b)Implementation
			 reportNot later than 2 years after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report that describes the
			 implementation of the trail plan, including the identification of priority
			 trails for development.
			(c)Sustainable trail requiredThe Secretary shall develop a sustainable
			 trail, using a contour curvilinear alignment, to provide for nonmotorized
			 travel along the southern boundary of the Raccoon Branch Wilderness established
			 by section 1(11) of Public Law 100–326 (16 U.S.C. 1132 note) (as added by
			 section 3(a)(5)) connecting to Forest Development Road 49352 in Smyth County,
			 Virginia.
			7.Maps and boundary
			 descriptions
			(a)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file with the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources and the
			 Committee on Agriculture of the House of Representatives maps and boundary
			 descriptions of—
				(1)the scenic areas;
				(2)the wilderness areas
			 designated by paragraphs (9) through (20) of section 1 of Public Law 100–326
			 (16 U.S.C. 1132 note) (as added by section 3(a)(5));
				(3)the wilderness study area
			 designated by section 6(a)(5) of the Virginia Wilderness Act of 1984 (16 U.S.C.
			 1132 note; Public Law 98–586) (as added by section 3(b)(4)); and
				(4)the potential wilderness
			 area designated by section 4(a).
				(b)Force and
			 effectThe maps and boundary descriptions filed under subsection
			 (a) shall have the same force and effect as if included in this Act, except
			 that the Secretary may correct any minor errors in the maps and boundary
			 descriptions.
			(c)Availability of map and
			 boundary descriptionThe maps and boundary descriptions filed
			 under subsection (a) shall be on file and available for public inspection in
			 the Office of the Chief of the Forest Service.
			(d)ConflictIn
			 the case of a conflict between a map filed under subsection (a) and the acreage
			 of the applicable areas specified in this Act, the map shall control.
			8.Effective
			 dateAny reference in the
			 Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall
			 be considered to be a reference to the date of enactment of this Act for
			 purposes of administering—
			(1)the wilderness areas
			 designated by paragraphs (9) through (20) of section 1 of Public Law 100–326
			 (16 U.S.C. 1132 note) (as added by section 3(a)(5)); and
			(2)the potential wilderness
			 area designated by section 4(a).
			
	
		June 16, 2008
		Reported with an amendment
	
